Per Curiam.

Joseph H. Matlock, district attorney for Wabash county, called before the judge of the Wabash Common Pleas, sitting in the court-house in vacation, witnesses, and proposed to examine them and have their testimony taken down, and subscribed by the witnesses, as the basis of an information against one William Eitton, for retailing without license, but the judge refused to hear such examination, &c., till an information charging the offence was first filed, &c.
We think the Court erred. Section 3, p. 385, 2E. S. 1852, authorized such a proceeding in term time; and s. 34, p. 22, of the same volume, provides, that for such examinations, the Court “shall be always open;” it shall be always term time.
The proceedings under consideration took place on the 3d of February, 1853.
To be certified, &c.